SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

645
KA 14-00512
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

WALTER M. EDWARDS, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered February 28, 2014. The judgment convicted
defendant, upon a jury verdict, of burglary in the first degree,
intimidating a victim or witness in the second degree and assault in
the third degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a jury
verdict of, inter alia, burglary in the first degree (Penal Law
§ 140.30 [2]) and intimidating a victim or witness in the second
degree (§ 215.16 [2]), defendant contends that the verdict is against
the weight of the evidence with respect to those crimes. Viewing the
evidence in light of the elements of those crimes as charged to the
jury (see People v Danielson, 9 NY3d 342, 349), we reject that
contention (see generally People v Bleakley, 69 NY2d 490, 495; People
v Gibson, 89 AD3d 1514, 1515, lv denied 18 NY3d 924). Defendant’s
further contention that the verdict is inconsistent because he was
convicted of burglary in the first degree but was acquitted of the
count of assault in the third degree related to that same incident is
not preserved for our review inasmuch as defendant failed to object to
the verdict before the jury was discharged (see People v Bartlett, 89
AD3d 1453, 1454, lv denied 18 NY3d 881), and we decline to exercise
our power to review that contention as a matter of discretion in the
interest of justice (see CPL 470.15 [6] [a]). We reject defendant’s
challenge to the severity of the sentence.



Entered:   June 12, 2015                           Frances E. Cafarell
                                                   Clerk of the Court